Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Rejections
103 art rejections over Hashizume in view of Endo/Eguchi are withdrawn in view of common ownership exception 102(b)(2)(c) established on 11/30/2022.
112 4th paragraph rejections or claim 17 is withdrawn in view of amendment of claims 16 and 17.
All other art rejections are maintained from previous office action of 09/08/2022.
Status of Claims
Claims 1-20 are pending.  Claims 1-3, 6, 13-20 are presented for this examination.  Claims 4-5 and 7-12 are withdrawn.   Claims 1, 16 and 17 are amended.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/28/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Instant claims 1-3 and 6 required “for oil country tubular goods” is intended use and preamble of claimed product. Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given.  See MPEP 2111.02 II.  Hence,  if prior art discloses instant claims required martensitic stainless steel seamless pipe having similar compositions, microstructure and yield stress, it is fully capable of being used for oil country tubular goods.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hashizume (JP2000160300) in view of Miyata (US 2009/0017238).
As for claims 1-3 and 6, it is noted instant claim 1 is amended to require Mn 0.05-0.35%.
Hence, claim scope is changed. 
Hashizume discloses a high strength martensitic stainless steel seamless oil well pipe (paragraph [0001]) in which broad range of the steel compositions overlap instant claimed ranges as illustrated in Table 2 below. (Claims 1-2)
Table 2
Element
Applicant
(weight %)
Hashizume et al.
(weight %)

Overlaps
(weight %)
C
<=0.1
0.005-0.05
0.005-0.05
Si
<=0.5
<=1
<=0.5
Mn
0.05-0.35
0.05-0.3
0.05-0.3
P
<=0.03
<=0.04
<=0.03
                  S
<=0.005
<=0.01
<=0.005
Ni
4-8
3.5-6
4-6
                  Cu
0.02-1
0-0.05
0.02-0.05
Cr
10-14
12-16
12-14
Mo
1-3.5
1.5-2.5
1.5-2.5
V
0.003-0.2
0.01-0.05
0.01-0.05
Co
0.02-1


Al
<=0.1
0.003-0.029
0.003-0.029
N
<=0.1
<=0.02
<=0.02
Ti
<=0.5
0.01-0.1
0.01-0.1
Nb (Claim 2)
<=0.1
0.01-0.1
0.01-0.1
 Ca (Claims 3 and 6)
<=0.005
0.001
0.001


In addition, Table 1 (paragraph [0042]) discloses Inventive Example 3-a having all elemental compositions and YS =745 N/mm2 (i.e. 745 MPa) within presently claimed compositions and YS ranges as illustrated in Table 1 below except Co.  
Table 1
Element
Applicant
(weight %)
Hashizume et al.
(weight %)
Inventive Example 3-a
Table 1
Winin
(weight %)
C
<=0.1
0.034
0.034
Si
<=0.5
0.19
0.19
Mn
0.05-0.35
0.11
0.11
P
<=0.03
0.003
0.003
                  S
<=0.005
0.001
0.001
Ni
4-8
4.98
4.98
                  Cu
0.02-1
0.05
0.05
Cr
10-14
12.38
12.38
Mo
1-3.5
2.02
2.02
V
0.003-0.2
0.028
0.028
Co
0.02-1


Al
<=0.1
0.017
0.017
N
<=0.1
0.018
0.018
Ti
<=0.5
0.03
0.03
Nb (Claim 2)
<=0.1
0
0
 Ca (Claims 3 and 6)
<=0.005
0.001
0.001


Regarding instant amended Mn 0.05-0.35, Hashizume’s broad range Mn 0.05-0.3% (Table 1 above) overlaps instant amended 0.05-0.35% at wide overlapping range of 0.05-0.3%. 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

 In addition, Table 2 above illustrates Hashizume’s Inventive Example 3-a
In his Table 1 (paragraph [0042]) has Mn=0.11%, which is within amended 0.05-035%.   It should also be noted all Inventive Examples in Table 1 have Mn between amended 0.05-0.35%.
Regarding instant claimed Formula (1), using elemental compositions of Inventive Example 3-a, instant claimed Formula (1) is calculated to be -11.06368 which is within claimed -15 to 30.
Regarding instant claimed Formula (2), using elemental compositions of Inventive Example 3-a, instant claimed Formula (2) is calculated to be -0.1693792 which is within claimed -0.2 to 0.2.
Hashizume differs from instant claim 1 such that it does not disclose (1) Co range; and (2) “wherein the martensitic stainless steel seamless pipe does not crack when subjected to a sulfide stress corrosion test according to NACE TM0177 Method A, using a 0.165 mass% NaCl aqueous solution with a liquid temperature of 25°C, H2S: 1 bar and COQ2 bal., the NaCl solution adjusted to a pH of 3.5 with addition of 0.41 g/L of CH3COONa and HCI, and applying a stress of 90% of the yield stress under a hydrogen sulfide partial pressure of 0.1 MPa for 720 hours in the NaCl solution”.
Regarding (1) Co, Miyata discloses a martensitic stainless steel pipe with high resistance to intergranular stress corrosion cracking wherein the steel pipe has similar compositions as Hashizume.   Miyata expressly discloses Co is an element that enhances CO2 corrosion resistance with 4% or less. (paragraphs [0050]-[0051])
Hashizume expressly discloses martensitic stainless steel has excellent corrosion resistance to carbon dioxide is conventional. (paragraph [0002])
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply Co range as disclosed by Miyata, in the martensitic stainless steel of Hashizume for the benefit of excellent corrosion resistance to CO2.
Regarding (2), due to Hashizume’s Inventive Example 3-a meets instant claimed composition, microstructure, Formula (1) and (2), instant claimed property is expected absence evidence of the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
As for claim 13, Table 1 (paragraph [0042]) Inventive Examples has YS ranges from 662-745 N/mm which is equivalent to 662-745 MPa.  Hence, 662-745 MPa overlaps instant claimed YS range.
As for claim 14-19,  Miyata broad range disclosure of Co <=4% overlaps instant claimed Co ranges.
As for claim 20, Hashizum’s Inventive Example 3-a (Table 1) has Cu 0.05%.
Claims 1-3, 6 and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hashizume (JP2000160300) in view of Miyata’472 (WO2014203472A1).
As for claims 1-3 and 6, 13 and 20, Hashizume discloses instant claimed required compositions, formula (1) and (2) and YS as indicated in rejection of Hashizume in view of Miyata above.
Regarding claimed Co range, Miyata’472 expressly discloses Co 0.2-4% for improving the corrosion resistance of CO2 gas and further improving the pitting corrosion. (English translation Page 4 last paragraph )
Hence, it would have been obvious to one skill in the art , at the time the invention is made to include Co range as disclosed by Miyata’472, in the stainless steel of Hashizume for the benefit of improving the corrosion resistance of CO2 gas and further improving the pitting corrosion.
As for claims 14-19, Miyata’472 broad range Co 0.2-4% overlaps instant claims required Co range.
Response to Argument
	In response to applicant’s argument on 11/30/2022 that Hashizume clearly teaches away from Mn content greater than upper limit of 0.3%, argument is not persuasive because 103 rejection does not rely on upper limit of Mn in Hashizume.  The fact Hashizume’s broad range Mn 0.05-0.3% (Table 1 above) overlaps instant amended 0.05-0.35% at wide overlapping range of 0.05-0.3% established prima facie case of obviousness due to overlapping.  In addition, the fact Hashizume’s Inventive Example 3a (Table 2 above) has Mn=0.11%, hence within amended Mn range is sufficient to demonstrate Hashizume does not teach away amended Mn range.  That is, applicant cannot use prior art’s single point at upper limit only to establish teaching away while prior art broad range overlaps claimed ranges.
	In response to argument that Comparative Example has both Mn at 0.48 and Mo content of 0.40, both outside of Hashizume’s teaching but Mn within the range recited in applicant’s amended claim 1, argument is not persuasive because comparative Example CE is not closest prior art.  “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, see MPEP § 716.02(d) - § 716.02(e)”. In the instant case, closest prior art is Hashizume’s Inventive Example 3a of Table 1. Second, it should be further noted Mn at 0.48% is not within, but outside applicant’s amended claim 1 Mn range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733